Case 1:20-cv-02701-JMF Document 28 Filed 10/26/20 Page 1 of 1

Abdul Hassan Law Group, PLLC
215-28 Hillside Avenue
Queens Village, New York, 11427

 

Abdul K. Hassan, Esq. Tel: 718-740-1000

Email: abdul@abdulhassan.com Fax: 718-740-2000

Employment and Labor Lawyer Web: www.abdulhassan.com
October 23, 2020

Via ECF

Hon. Jesse M. Furman, USDJ
United States District Court, SDNY
40 Foley Square

New York, NY 10007

Tel: 212-805-0282

Re: Rivera v. NYC Motorcars Corporation et al
Case No. 20-CV-02701 (JMF)(OTW)

Motion to Adjourn and Status Report
Dear Judge Furman:

My firm represents plaintiff in the above-referenced action, and I represent fully write to
provide the Court with a status report. On September 29, 2020, Magistrate-Judge Wang referred
the case to the SDNY Mediation program (ECF No. 24), and we are in the process of scheduling
the first mediation session. As such, we respectfully request that all appearances and deadlines
be held in abeyance until 10 days after the completion of mediation. If the case is settled, we
will promptly notify the Court.

We thank the Court in advance for its time and consideration.

Application GRANTED in part. The pretrial conference
scheduled for October 27, 2020, see ECF No. 14, is adjourned
to December 22, 2020, at 3:00 p.m. If the mediation is
completed before December 7, 2020, the parties shall inform the

Respectfully submitted,

Abdul Hassan Law Group, PLLC

 

/s/ Abdul Hassan Court within one week of the completion of mediation and shall
By: Abdul K. Hassan, Esq. (AH6510) P®P°se whether the date of the pretrial conference should be
Counsel for Plaintiff advanced. If the mediation is not completed by December 7,

2020, the parties may file a letter motion seeking a further
cc: Defense Counsel via ECF adjournment.

Ss LAI
J

ctober 26, 2020
